Case: 16-10232      Document: 00513997595         Page: 1    Date Filed: 05/18/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 16-10232
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                          May 18, 2017
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

ANTHONY VERDEAN DANIELS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:15-CR-185-1


Before BENAVIDES, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Anthony Verdean Daniels appeals his 224-month sentence under the
Armed Career Criminal Act, 18 U.S.C. § 924(e), for possession of a firearm by
a felon and possession of cocaine with intent to distribute. His appeal rests on
the assertion that Texas Penal Code § 30.02 is not divisible under Mathis v.
United States, 136 S. Ct. 2243 (2016). After his brief was filed, we held that
§ 30.02 is divisible under Mathis. United States v. Uribe, 838 F.3d 667, 669-71


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10232   Document: 00513997595    Page: 2   Date Filed: 05/18/2017


                               No. 16-10232

(5th Cir. 2016), cert. denied, 2017 WL 661924 (Mar. 20, 2017) (No. 16-7969).
Accordingly, the judgment of the district court is AFFIRMED.




                                     2